UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☐ Filed by a Party other than the Registrant☒ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Wynn Resorts, Limited (Name of Registrant as Specified In Its Charter) Elaine P. Wynn (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: On the evening of April 20, 2015 and on April 21, 2015, Elaine P. Wynn included the following arguments in her communications with certainshareholders of Wynn Resorts, Limited: ● I view the proxy contest as a referendum on my life’s work, and I believe the Company has not produced any fair, supportable reasons to remove a co-founder, the third-largest shareholder, and the lone woman from the Board. Instead, it has focused on distracting boardroom politics. ● It would be a shame to undo the tension of push and pull between Steve Wynn and me, a dynamic that has characterized our business partnership both as spouses and non-spouses and contributed to the development of our great resorts, especially in the absence of truly compelling reasons. ● I believe that a Wynn Resorts without this Wynn is a diminished one. I am an expert on Steve Wynn, and I am motivated to use that expertise on behalf of all shareholders. I am also uniquely qualified to identify others with important balancing characteristics that will help to ensure that this company continues on its exciting path of innovation and success. ● As the only candidate with any operational experience at the company at all, and as a co-founder, I believe I am uniquely positioned to contribute to the succession planning process. I have worked in the gaming and hospitality industry in Las Vegas for over four decades. I know the industry leaders, the up and comers, and I know how to spot emerging talent. ● I would bet that the independent directors did not expect me to challenge them and now regret the unfortunate and unnecessary spotlight cast on our company. ● I believe I have earned the right to help steer the course of Wynn Resorts on a safe and reasonable path. *** On March20, 2015, Elaine P. Wynn filed a definitive proxy statement on Schedule 14A with the Securities and Exchange Commission. Ms.Wynn is soliciting proxies for use at the Company’s 2015 Annual Meeting of Stockholders, to be held on April24, 2015. She intends to use such proxies to vote in favor of her re-election to the board of directors, and for the election of the Wynn Resorts, Limited nominee other than John J. Hagenbuch. SECURITY HOLDERS ARE ADVISED TO READ THE DEFINITIVE PROXY STATEMENT AND, AS THEY BECOME AVAILABLE, OTHER DOCUMENTS RELATED TO THE SOLICITATION OF PROXIES BY MS. WYNN FROM THE STOCKHOLDERS OF WYNN RESORTS, LIMITED BECAUSE THEY CONTAIN IMPORTANT INFORMATION.THESE MATERIALS AND OTHER MATERIALS FILED BY MS. WYNN IN CONNECTION WITH HER PROXY SOLICITATION WILL BE AVAILABLE AT NO CHARGE AT THE SECURITIES AND EXCHANGE COMMISSION’S WEBSITE AT HTTP://WWW.SEC.GOV. THE DEFINITIVE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS FILED BY MS. WYNN WITH THE SECURITIES AND EXCHANGE COMMISSION WILL ALSO BE AVAILABLE, WITHOUT CHARGE, BY DIRECTING A REQUEST TO MS. WYNN’S PROXY SOLICITOR, OKAPI PARTNERS LLC, AT ITS TOLL-FREE NUMBER (877) 629-6@OKAPIPARTNERS.COM.
